Citation Nr: 0516626	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-11 400	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extraschedular evaluation for irritable 
bowel syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to 
August 1993.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In July 2003, the veteran testified at a hearing 
before the undersigned.  In March 2004, the Board granted a 
30 percent disability rating for irritable bowel syndrome and 
remanded the issue of entitlement to an extra-schedular 
evaluation for additional development.

On appeal the veteran has raised the issue of entitlement to 
service connection for anemia secondary to hypothyroidism 
with a history of Graves Disease, the issue of entitlement to 
service connection for anemia secondary to an irritable bowel 
syndrome, the issue of entitlement to service connection for 
traumatic arthritis secondary to hypothyroidism with a 
history of Graves Disease, and the issue of entitlement to 
service connection for tinnitus due to medication used to 
treat service connected wrist, back and knee disorders.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.


FINDING OF FACT

On June 1, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant.  38 C.F.R. § 20.204 (2004).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


